Citation Nr: 0433925	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  99-03 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for emphysema due to 
tobacco use in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This case has previously been before the Board.  In September 
2000, the Board issued a decision denying the veteran's 
claim.  The veteran appealed this decision to the U.S. Court 
of Appeals for Veterans Claims (CAVC).  In December 2001, the 
Court issued a decision vacating the September 2000 Board 
decision and remanding the veteran's claim for further 
development.  In accordance with this order, the Board 
remanded the claim in October 2003 for the required 
development, to include obtaining specified private medical 
evidence.

In July 2000, the veteran testified by video teleconference 
before an Acting Veteran's Law Judge who, during the pendency 
of this appeal, departed the Board.  In November 2004, the 
Board sent the veteran a letter advising him that the Acting 
Veterans Law Judge who conducted the July 2000 hearing was no 
longer employed by the Board and, hence, unable to 
participate in the decision pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The veteran was given the option of requesting 
another hearing before a different Veterans Law Judge.  In 
November 2004, he responded that he wished to appear for 
another hearing before the Board via video teleconference at 
the RO.

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for the following 
development:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge by 
video teleconference at the RO.  If 
possible, please schedule the hearing in 
accordance with the days and times the 
veteran is available, as shown on the 
November 2004 hearing request.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




